Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered September 11, 1991, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The various factual assertions on which the defendant’s claim of ineffective assistance of counsel is based involve matters dehors the record. Thus, we conclude that the claim is not properly before this Court on direct appeal (see, People v Dyson, 200 AD2d 756).
Based upon a review of the record, we further conclude that the defendant entered his plea knowingly, voluntarily, and intelligently (see, People v Harris, 61 NY2d 9, 17).
Finally, as part of the plea agreement, the defendant expressly waived his right to challenge the sentence as excessive on appeal (see, People v Seaberg, 74 NY2d 1). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.